         Case 4:19-cr-06063-SMJ     ECF No. 111   filed 06/23/20   PageID.628 Page 1 of 6


                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
1                                                                     EASTERN DISTRICT OF WASHINGTON




2
                                                                       Jun 23, 2020
                                                                           SEAN F. MCAVOY, CLERK


3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No. 4:19-CR-06063-SMJ-01
5                                                     4:19-CR-06063-SMJ-02
                                  Plaintiff,
6                                                 ORDER GRANTING DEFENDANT
                   v.                             CARTER’S MOTION TO
7                                                 CONTINUE TRIAL DATE AND
     MONICA PESINA (01) and                       PRE-TRIAL CONFERENCE AND
8    NICHOLAS SEAN CARTER (02),                   RESET DEADLINES

9                                 Defendants.     AMENDED1 CASE
                                                  MANAGEMENT ORDER
10

11           Before the Court, without oral argument, is Defendant Nicholas Sean Carter’s

12   (02) Motion to Continue Trial Date and Pre-Trial Conference and Reset Deadlines,

13   ECF No. 108. Defense counsel Nicholas Marchi requests a continuance of the

14   pretrial motions filing deadline, the pretrial conference, and the trial, to allow more

15   time to examine discovery, prepare any related motions, and prepare for trial.

16   Defense counsel needs additional time to interview witnesses and prepare for trial

17   and to address issues raised by the COVID-19 pandemic facing the community.

18

19

20   1
      This Order amends and supersedes in part the Court’s November 12, 2019 Case
     Management Order, ECF No. 41.


     AMENDED CASE MANAGEMENT ORDER - 1
      Case 4:19-cr-06063-SMJ      ECF No. 111    filed 06/23/20   PageID.629 Page 2 of 6




1    Defendant supports counsel’s request for a trial continuance for the articulated

2    reasons. ECF No. 110. Stephanie Van Marter, appearing on behalf of the

3    Government, does not oppose the request. ECF No. 108 at 1. Co-Defendant Monica

4    Pesina (01) is opposed to the request. ECF No. 108 at 1.

5          The Indictment was filed on November 6, 2019. ECF No. 6. Defense counsel

6    Adam Pechtel appeared for Defendant Pesina (01) on November 8, 2019. ECF

7    No. 32. Defense counsel Colin Prince appeared for Defendant Carter (02) on

8    November 8, 2019. ECF No. 33. A Notice of Appearance was filed by Nicholas

9    Marchi for Defendant Carter (02) on November 24, 2019. ECF No. 49. This is

10   Defendant Carter’s (02) third request for a continuance.

11         To ensure defense counsel is afforded adequate time to review discovery,

12   prepare any pretrial motions, conduct investigation, and prepare for trial, the Court

13   grants the motion, extends the pretrial motion deadline, and resets the currently

14   scheduled pretrial conference and trial dates. The Court finds that Defendant

15   Carter’s (02) continuance request is knowing, intelligent, and voluntary, and that

16   the ends of justice served by granting a continuance outweigh the best interest of

17   the public and Defendant in a speedy trial. The delay resulting from Defendant

18   Carter’s (02) motion is therefore excluded under the Speedy Trial Act.

19         Counsel are advised that all successive continuance requests will be closely

20   scrutinized for the necessity of more time to effectively prepare, taking into account




     AMENDED CASE MANAGEMENT ORDER - 2
      Case 4:19-cr-06063-SMJ      ECF No. 111    filed 06/23/20   PageID.630 Page 3 of 6




1    the exercise of due diligence.

2          Having considered the parties’ proposed case schedule and deadlines, the

3    Court now enters the following Amended Case Management Order, which sets forth

4    the deadlines, hearings, and requirements the parties will observe in this matter. To

5    the extent this Order conflicts with any previously entered Orders in this matter, this

6    Order shall govern. All counsel are expected to carefully read and abide by this

7    Order and such provisions of the current CMO which have not been superseded

8    hereby. The Court will grant relief from the requirements in this Order only upon

9    motion and good cause shown.

10         Accordingly, IT IS HEREBY ORDERED:

11         1.     Defendant Carter’s (02) Motion to Continue Trial Date and Pre-Trial

12                Conference and Reset Deadlines, ECF No. 108, is GRANTED.

13         2.     The Court finds, given defense counsel’s need for time to review

14                discovery, prepare any pretrial motions, conduct investigation, and

15                prepare for trial, that failing to grant a continuance would result in a

16                miscarriage of justice and would deny defense counsel the reasonable

17                time necessary for effective preparation, taking into account the

18                exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(i), (iv). The

19                Court, therefore, finds the ends of justice served by granting a

20                continuance in this matter outweigh the best interest of the public and




     AMENDED CASE MANAGEMENT ORDER - 3
          Case 4:19-cr-06063-SMJ   ECF No. 111   filed 06/23/20   PageID.631 Page 4 of 6




1                   Defendant and Co-Defendant in a speedy trial. See 18 U.S.C.

2                   § 3161(h)(7)(A).

3             3.    Original CMO. Counsel must review the provisions of the original

4                   November 12, 2019 CMO, ECF No. 41, and abide by those procedures

5                   which remain in full force and effect and are incorporated herein

6                   except for the new compliance deadlines in the following Summary of

7                   Amended Deadlines.

8             4.    Pretrial Conference

9                   A.    The current pretrial conference date of July 2, 2020 is

10                        STRICKEN and RESET to August 27, 2020 at 9:00 A.M. in

11                        RICHLAND. At this hearing, the Court will hear ALL pretrial

12                        motions that are noted for oral argument.

13                  B.    All Pretrial Conferences are scheduled to last no more than

14                        thirty (30) minutes, with each side allotted fifteen (15)

15                        minutes to present their own motions and resist motions by

16                        opposing counsel. If any party anticipates requiring longer than

17                        fifteen minutes, that party must notify the Courtroom Deputy at

18                        least seven (7) days prior to the hearing. Any party who fails

19                        to provide this notice will be limited to fifteen (15) minutes.

20   //




     AMENDED CASE MANAGEMENT ORDER - 4
      Case 4:19-cr-06063-SMJ    ECF No. 111     filed 06/23/20   PageID.632 Page 5 of 6




1         5.     Trial. The current trial date of July 27, 2020 is STRICKEN and

2                RESET to September 28, 2020, at 9:00 A.M. in RICHLAND. The

3                final pretrial conference will begin at 8:30 A.M.

4         6.     Pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and (iv), the Court

5                DECLARES EXCLUDABLE from Speedy Trial Act calculations

6                the period from June 14, 2020, the date defense counsel moved to

7                continue, through September 28, 2020, the new trial date, as the

8                period of delay granted for adequate preparation by counsel.

9         7.     Summary of Deadlines

10    All pretrial motions, including discovery
      motions, Daubert motions, and motions in                     July 23, 2020
11    limine, filed
      PRETRIAL CONFERENCE                                        August 27, 2020
12    Deadline for motions to continue trial                 9:00 A.M. - RICHLAND
      CIs’ identities and willingness to be interviewed
13                                                                August 28, 2020
      disclosed to Defendants (if applicable)
      Grand jury transcripts produced to Defendants
14                   Case Agent:                                  August 14, 2020
                     CIs:                                         August 28, 2020
15                   Other Witnesses:                             August 14, 2020
      Exhibit lists filed and emailed to the Court               September 4, 2020
16
      Witness lists filed and emailed to the Court               September 4, 2020
17    Trial briefs, jury instructions, verdict forms, and
                                                                 September 4, 2020
      requested voir dire filed and emailed to the Court
18    Exhibit binders delivered to all parties and to the
                                                                 September 18, 2020
      Court
19    Delivery of JERS-compatible digital evidence
                                                                 September 18, 2020
      files to the Courtroom Deputy
20    Trial notices filed with the Court                         September 18, 2020



     AMENDED CASE MANAGEMENT ORDER - 5
      Case 4:19-cr-06063-SMJ   ECF No. 111     filed 06/23/20   PageID.633 Page 6 of 6




1     Technology readiness meeting (in-person)                September 18, 2020
                                                              September 28, 2020
2     JURY TRIAL
                                                            9:00 A.M. - RICHLAND

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

5    Service.

6          DATED this 23rd day of June 2020.

7

8                      _________________________
                       SALVADOR MENDOZA, JR.
9                      United States District Judge

10

11

12

13

14

15

16

17

18

19

20



     AMENDED CASE MANAGEMENT ORDER - 6
